UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-1431



GREGORY M. DELON,

                                                 Plaintiff - Appellant,

          versus


MCLAURIN PARKING COMPANY,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-03-1066-WLO)


Submitted:   August 31, 2005                 Decided:   October 21, 2005


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory M. DeLon, Appellant Pro Se. Robert Allen Sar, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, P.C., Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gregory M. DeLon appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his employment discrimination action.         We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. See DeLon v. McLaurin Parking

Co., No. CA-03-1066-WLO (M.D.N.C. Mar. 19, 2005). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -